DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed on January 15, 2021 and May 19, 2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, the office actions for corresponding Chinese application 201880034409.1 have been provided with no translation or other information about the contents of the documents.  These references have been placed in the application file, but the information referred to therein has not been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the present application, in claim 1 the phrase “a power storage unit configured to be able to supply stored power to the servomotor” and “a control unit configured to perform stop control to stop supply of current from the power storage unit…” have been interpreted under 112(f) as a means plus function limitation with the corresponding structure in the disclosure and functional equivalents.  In claim 2, “a shutoff unit configured to shutoff a line of current from the power storage unit” has been interpreted 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 20100260094 to Nagase in view of JP 2007-170373 A to Kamiya.
Regarding claim 1, Nagase teaches a press device (Fig. 1), comprising:
a slide 6 configured to have an upper die mounted thereon (Fig. 1; Para. [0023]);
a bolster 7 disposed below the slide, the bolster being configured to have a lower die placed thereon (Fig. 1; Para. [0023]);
a servomotor 1 configured to drive the slide (Fig. 1; Para. [0023]); and 
a power storage unit 23 configured to be able to supply stored power to the servomotor 1 (Fig. 2; Para. [0026]);
Nagase fails to explicitly teach a current detector configured to detect current supplied from the power storage unit and a control unit configured to perform stop control to stop supply of current from the power storage unit to the servomotor based on a detection value of the current detector.
Kamiya teaches a system using a power storage unit to supply stored power to a component (Para. [0001]) comprising a current detector configured to detect current supplied from the power storage unit (Paras. [0045] ; the current from the capacitor C10 is monitored to determine if exceeds a threshold) and a control unit 2 configured to perform stop control to stop supply of current from the power storage unit to the servomotor based on a detection value of the current detector (Paras. [0057] and [0070]-[0072]; the control unit 5 determines if the overcurrent has existed for an amount of time that requires the current to be stopped via the switching element).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the system of Nagase to include the current detection and current supply stop from the capacitor as taught by Kamiya so that the voltage capacity of the capacitor is not lowered due to excessive currents and thus the system can reliably run with the capacitor (Kamiya, Paras. [0049], [0059]-[0061] and [0071]-[0072]).
Regarding claim 2, modified Nagase teaches the press device according to claim 1 (Fig. 1), further comprising: a shutoff unit configured to shut off a line of current from the power storage unit to the servomotor (Kamiya, Paras. [0057] and [0070]-[0072]; “when it is judged that the discharge current becomes equal to or higher than the threshold… the switching element for discharge is forcibly turned off,” and it is noted that modified Nagase includes this feature of Kamiya via the control unit stop control), the control unit being further configured to perform the stop control by operating the shutoff unit (Kamiya, Paras. [0057] and [0070]-[0072]; it is noted that modified Nagase includes this feature of Kamiya via the control unit).
Regarding claim 8, modified Nagase teaches the press device according to claim 1 (Fig. 1) wherein the power storage unit includes a plurality of storage devices (Para. [0036]; energy storage device 23 may be a combination of batteries, i.e., a plurality of storage devices) and the storage devices are electric double layer capacitors (Para. [0036]; energy storage device 23 may be an electric double layer capacitor).
Regarding claim 9
a detection step including detecting current to a servomotor configured to drive a slide (Paras. [0028] and [0032]; current detector 207 detects the current to the motor 1 driving the slide).
Nagase fails to explicitly teach a detection step including detecting current supplied from a power storage unit to a servomotor configured to drive a slide; and a stopping step including stopping supply of current from the power storage unit to the servomotor based on a detection value in the detection step
Kamiya teaches a method of controlling a system using a power storage unit (Para. [0001]) comprising:
a detection step including detecting current supplied from a power storage unit (Paras. [0045] ; the current from the capacitor C10 is monitored to determine if it exceeds a threshold); and 
a stopping step including stopping supply of current from the power storage unit based on a detection value in the detection step (Paras. [0057] and [0070]-[0072]; the control unit 5 determines if the overcurrent has existed for an amount of time that requires the current to be stopped via the switching element).
It is noted that in modified Nagase, the method would stop the current from the power storage unit to the servomotor when the stopping step is performed.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the system of Nagase to include the steps of current detection and current supply stop from the capacitor as taught by Kamiya so that the voltage capacity of the capacitor is not lowered due to excessive currents and thus the system can reliably run with the capacitor (Kamiya, Paras. [0049], [0059]-[0061] and [0071]-[0072]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagase in view of Kamiya in further view of US 2015/0352799 A1 to Yamada.
Regarding claim 3, modified Nagase teaches the press device according to claim 1 (Fig. 1).
However, modfied Nagase fails to explicitly teach a press device comprising a servo amplifier configured to control the servomotor and the control unit being further configured to perform the stop control by outputting a servomotor stop command to the servo amplifier.
Yamada teaches a press device (Abstract) comprising a servo amplifier 4 configured to control the servomotor 3 (Fig. 1) and the control unit 10 being further configured to perform the stop control by outputting a servomotor stop command to the servo amplifier (Fig. 1; Paras. [0038]-[0039] and [0060]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the system of Nagase to include the servo amplifier and emergency stop of Yamada to better control the current supplied to and press operations performed by the servomotor (Yamada, Para. [0026]) while also allowing for the operation to be stopped in cases of emergencies.
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to explicitly teach the control unit is further configured to perform the stop control when it is determined that an average value of the current supplied from the power storage unit within a specific determination time has exceeded a specific threshold.
Kamiya teaches detecting the current from the capacitor over a duration of time to determine if it exceeds a threshold for that duration of time (Paras. [0070]-[0071]), but the current value is not averaged.
US 2007/0033431 A1 to Pecone teaches that excessive current draws on a capacitor can impact its capacitance, and therefore the current show be monitored to disable use of the capacitor if the current exceeds a threshold (Para. [0108]), however Pecone does not teach determining an average value of the current over a span of time.
Claims 5-7 depend from claim 4 and are allowable for at least the reasons above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2013/0169204 to Kuboe teaches a press device (Abstract), comprising: a slide 6 configured to have an upper die mounted thereon (Para. [0088]; Fig. 1); a bolster 7 disposed below the slide, the bolster being configured to have a lower die placed thereon (Para. [0088]; Fig. 1); a servomotor 1 configured to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 830-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725